UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 24, 2013 Jiu Feng Investment Hong Kong Ltd (Exact name of registrant as specified in its charter) Nevada 333-173456 27-2775885 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer of Identification No.) 2293 Hong Qiao Rd, Shanghai China, 200336 (Address of principal executive offices) +86 21 64748888 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events. On July 24, 2013, pursuant to unanimous consent of the board of directors of Jiu Feng Investments Hong Kong, LTD (the “Company”), the Company agreed to change its business sector to the medical sector.The North American Industry Classification System(NAICS) code for the new business sector is 423450 Medical, Dental and Hospital Equipment and Supplies Merchant Wholesalers.The corresponding Standard Industrial Classification (SIC) code for the new business sector is 5047 Wholesale Medical Dental & Hospital Equipment and Supplies. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Jiu Feng Investment Hong Kong Ltd Date: July 25, 2013 By: /s/ Yan Li Yan Li President and Director 3
